Gray, C. J.
By the well settled construction of the Gen. Sts. c. 155, § 9, and of the statute of New York from which it was taken, a person who has a domicil and actual residence in another state, and only comes into this state occasionally, or even for a few hours daily, is “ absent from and resides out of the state,” and the statute of limitations does not run in his favor. Milton v. Babson, 6 Allen, 322. Burroughs v. Bloomer, 5 Denio, 532.
In Turner v. Shearer, 6 Gray, 427, the defendant was in this state, though in • prison during the whole time in question, and there was no evidence that he had ever acquired a domicil elsewhere. Judgment for the plaintiff.